              Case 2:19-cv-01130-RSL Document 63-1 Filed 08/06/20 Page 1 of 2



                                                       THE HONORABLE ROBERT S. LASNIK
1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE DIVISION
8

9     FIRS HOME OWNERS ASSOCIATION,                  No. C19-1130RSL
10                                 Plaintiff,        [PROPOSED] ORDER GRANTING
                                                     MOTION TO CONTINUE THE TRIAL
11            v.                                     DATE AND RELATED DEADLINES FOR
                                                     SIX MONTHS
12    CITY OF SEATAC,
13                                 Defendant.
14

15            THIS MATTER having come before the undersigned Judge on Plaintiff’s Motion

16   to Continue Trial Date and Related Deadlines IT IS HEREBY ORDERED that:

17            Plaintiff’s Motion to Continue Trial Date and Related Deadlines is GRANTED.

18   The trial in this matter is set for June 14, 2021. The bailiff is directed to issue an

19   amended case schedule order resetting the pretrial deadlines according to the outline

20   below:

21
       Deadline                         Current Date                Proposed New Date
22

23     Expert Witness Disclosures       June 10, 2020               December 10, 2020
       Discovery Cutoff                 August 9, 2020              February 9. 2021
24     Deadline to File Summary         September 8, 2020           March 9, 2021
       Judgment Motions
25     Deadline to File Motions in      November 9, 2020            May 10, 2021
26     Limine
       [PROPOSED] ORDER GRANTING MOTION TO
       CONTINUE THE TRIAL DATE AND RELATED
       DEADLINES- 1
       (No. C19-1130RSL)
         Case 2:19-cv-01130-RSL Document 63-1 Filed 08/06/20 Page 2 of 2




     Deadline to File Agreed         November 25, 2020   May 24, 2021
1
     Proposed Pre-Trial Order
2    Deadline to File Trial Briefs   December 2, 2020    June 1, 2021
     Trial Date                      December 7, 2020    June 14, 2021
3

4
         IT IS SO ORDERED.
5

6
         DATED this _____________ day of _________________, 2020.
7

8
                                          ________________________________
9                                              HONORABLE JUDGE LASNIK
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     [PROPOSED] ORDER GRANTING MOTION TO
     CONTINUE THE TRIAL DATE AND RELATED
     DEADLINES- 2
     (No. C19-1130RSL)
